            Case 2:19-cv-02951-JPH Document 19 Filed 04/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA SANTANA                            :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
ANDREW SAUL,                               :
Commissioner of Social Security            :      NO. 19-2951

                                         ORDER

       AND NOW, this 29th day of April, 2020, for the reasons expressed in the Court’s

Opinion filed today, it is

       ORDERED that the decision of the Commissioner be, and the same hereby is,

AFFIRMED. The Clerk of Court is directed to mark this matter as CLOSED.




                                                  BY THE COURT:


                                                  /s/ Jacob P. Hart

                                                  ___________________________________
                                                  JACOB P. HART
                                                  UNITED STATES MAGISTRATE JUDGE
